U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-12711 DIGITAL POWER CORPORATION ( Exact name of registrant as specified in its charter ) California 94-1721931 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 48430Lakeview Blvd Fremont, CA 94538-3158 (Address of principal executive offices) (510) 657-2635 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes ¨ No þ At May 20, 2013, the registrant had outstanding 6,853,131 shares of common stock. DIGITAL POWER CORPORATION TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Consolidated Statements of Operations for the three months ended March 31, 2013 and March 31, 2012 5 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and March 31, 2012 6 Statement of Changes in Shareholders’ Equity for the three months ended March 31, 2013 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and March 31, 2012 8 Notes to Interim Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 2 PART I – FINANCIAL INFORMAION ITEM 1. FINANCIAL STATEMENTS DIGITAL POWER CORPORATION AND IT'S SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands March 31, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables (net of allowance for doubtful accounts of $ 146 as of March 31, 2013 and December 31, 2012, respectively) Prepaid expenses and other accounts receivable Inventories (Note 3) Total current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSET, NET INVESTMENT IN TELKOOR LONG-TERM DEPOSITS 13 19 Total assets $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 3 DIGITAL POWER CORPORATION AND IT'S SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands March 31, December 31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Trade payables - related parties Advances from customers and deferred revenue 6 6 Other current liabilities Total current liabilities SHAREHOLDERS' EQUITY: Share capital - Series A Redeemable Convertible Preferred shares, no par value - 500,000 shares authorized; 0 shares issued and outstanding at March 31, 2013 and December 31, 2012 - - Preferred shares, no par value - 1,500,000 shares authorized; 0 shares issued and outstanding at March 31, 2013 and December 31, 2012 - - Common shares, no par value - 30,000,000 shares authorized; 6,853,161 shares issued and outstanding as of March 31, 2013 and December 31, 2012 - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 4 DIGITAL POWER CORPORATION AND IT'S SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Three months ended March 31, Unaudited Revenues $ $ Cost of revenues Gross profit Operating expenses: Engineering and product development Selling and marketing General and administrative Total operating expenses Operating income 14 Otherincome (expenses) , net 93 ) Income before income taxes 87 Income taxes 0 12 Net income $ $
